Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-9-2007

USA v. Ramsey
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4223




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Ramsey" (2007). 2007 Decisions. Paper 236.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/236


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 06-4223


                           UNITED STATES OF AMERICA

                                            v.

                                   BRIAN RAMSEY,
                                         Appellant


                      Appeal from the United States District Court
                         for the Western District of Pennsylvania
                             (D.C. Criminal No. 05-cr-00049)
                     District Judge: Honorable Terrence F. McVerry


                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 2, 2007

              Before: RENDELL, WEIS and NYGAARD, Circuit Judges.

                                (Filed November 9, 2007)


                              OPINION OF THE COURT


RENDELL, Circuit Judge.

      Brian Ramsey appeals from the sentence of 71 months of incarceration imposed

by the District Court after a jury found Ramsey guilty of violating the Racketeer

Influenced and Corrupt Organizations (RICO) Act and conspiracy to commit a RICO Act
violation, under 18 U.S.C. § 1962(c) & 1962(d) respectively, and filing false income tax

returns, in violation of 26 U.S.C. § 7206(1). Ramsey raises four arguments on appeal.

First, Ramsey asserts that the evidence was insufficient as a matter of law to sustain a

conviction for violation of the RICO Act. Second, he contends that the District Court

improperly applied a preponderance of the evidence standard to the proof of facts in

determining the proper Sentencing Guideline range. Third, he argues that this sentence is

presumptively unreasonable. Finally, Ramsey asserts that the District Court erred by

failing to grant a mistrial after it issued an allegedly improper instruction to the jury. For

the reasons that follow, we will uphold the jury’s verdict and affirm the sentence imposed

by the District Court.

                                              I.

       From 1995 to 2000, Ramsey engaged in a scheme to defraud his employer

Allegheny Power. During this time period, Ramsey worked as a “team leader” within the

building services department of Allegheny Power. This position allowed Ramsey to

approve inflated bills submitted by contracting companies owned by his co-conspirators,

Thomas and Susan Burtoft and Mark Marsula, accepting bribes in return. Ramsey

approved invoices from the Burtofts, who over-billed Allegheny Power approximately

$200,741, and from Marsula, who over-billed Allegheny Power approximately $295,000.

       On August 23, 2005, a grand jury returned a superceding indictment charging

Ramsey with RICO Act, mail fraud, and tax reporting violations. Specifically, Count

One charged Ramsey with receiving bribes on 62 occasions in violation of 18 U.S.C.

                                              2
§1962(c). Count Two charged conspiracy to commit a RICO Act violation under 18

U.S.C. §1962(d). Counts Three though Ten charged Ramsey with committing various

acts of mail fraud in violation of 18 U.S.C. §§1341, 1346. In Counts Eleven, Twelve, and

Thirteen, Ramsey was charged with filing false income tax returns in violation of 26

U.S.C. §7206(1).

       Ramsey was tried by a jury and found guilty on Counts One through Seven,

Eleven, and Thirteen. Despite finding that Ramsey violated the RICO Act, the jury

determined that only two of the sixty-two RICO acts which the government alleged

Ramsey committed had been proven beyond a reasonable doubt. These two acts occurred

within three months of one another. On September 13, 2006, the District Court sentenced

Ramsey to a period of 72 months’ imprisonment.

                                             II.

       Ramsey raises four arguments on appeal. First, Ramsey argues that there is

insufficient evidence as a matter of law to convict him of Count One, because the jury

only found two RICO acts, occurring within a three-month period, beyond a reasonable

doubt. Ramsey asserts that the government consequently did not prove beyond a

reasonable doubt that he participated in “a pattern of racketeering activity” as required by

18 U.S.C. §1962(c). A pattern of racketeering activity is defined by 18 U.S.C. § 1961(5)

as “at least two acts of racketeering activity, one of which occurred after the effective date

of this chapter and the last of which occurred within ten years (excluding any period of



                                              3
imprisonment) after the commission of a prior act of racketeering activity.”

       The Supreme Court addressed what constitutes a pattern of racketeering activity in

H.J., Inc. v. Northwestern Bell Telephone Co., 492 U.S. 229 (1989). In H.J., the Supreme

Court stated that “to prove a pattern of racketeering activity a plaintiff or prosecutor must

show that the racketeering predicates are related, and that they amount to or pose a threat

of continued continuity.” Id. at 239 (emphasis in original). The Court defined continuity

as “both a closed- and open-ended concept, referring either to a closed period of repeated

conduct, or to past conduct that by its nature projects into the future with a threat of

repetition.” Id. at 241.

       Ramsey challenges the continuity aspect. Ramsey relies upon United States v.

Pelullo, 964 F.2d 193, 207-10 (3d Cir. 1992), to support his argument that offenses

occurring within three months cannot constitute a pattern of racketeering. In Pelullo, we

held that RICO offenses occurring over one year or less do not constitute a pattern of

racketeering when no threat of continued activity exists. Id. Ramsey’s argument,

however, ignores both this Court’s and the Supreme Court’s instruction that a pattern of

racketeering activity can also be proven by showing a threat of continued activity.

       We have stated that “threatened criminal conduct could be established by a

showing that the conduct was an ‘ongoing entity’s regular way of doing business.’”

Hindes v. Castle, 937 F.2d 868, 872 (3d Cir. 1991) (quoting H.J., Inc., 492 U.S. at 242-

43). Although here the jury did not find the government had proven 60 of the 62 specific

acts enumerated in Count One, there was ample evidence on the record to support the

                                              4
jury’s finding of a racketeering scheme predicated on a threat of continued activity, i.e., a

threat of continued solicitation of bribes. Despite the jury’s failure to find beyond a

reasonable doubt all of the alleged offense conduct involving Ramsey and his co-

conspirators, the jury still found Ramsey guilty of conspiracy to commit racketeering with

those co-conspirators, as described in Count Two. This indicates that the jury found

Ramsey guilty of, at a minimum, the threat of engaging in racketeering acts with his co-

defendants, even though they did not find the 60 acts in Count One to be proven.

Considering the totality of the circumstances, viewed in the light most favorable to the

verdict, there is ample proof on the record to uphold a reasonable jury’s finding of guilt.

Ramsey’s argument, therefore, fails.

       Ramsey next argues that the District Court erred when, in crafting his sentence, it

considered facts not proven beyond a reasonable doubt. His argument is foreclosed by

this Court’s decision in United States v. Grier, 475 F.3d 556, 568 (3d Cir. 2007). In

Grier, this Court held that the proper standard of proof for facts affecting sentencing was

the preponderance of the evidence. Id. The District Court, therefore, applied the proper

standard of proof.

       In his third argument, Ramsey claims that his 72-month sentence is presumptively

unreasonable primarily because it is greater than the sentence of co-defendants who pled

guilty pursuant to cooperation agreements. This Court has stated that “a criminal

defendant has no constitutional right to be given a sentence equal in duration to that of his

or her co-defendants.” United States v. Parker, 462 F.3d 273, 274 (3d Cir. 2006) (quoting

                                              5
United States v. Hart, 273 F.3d 363, 379 (3d Cir. 2001)). The aim of § 3553(a)(6) “was

to promote national uniformity in sentencing rather than uniformity among defendants in

the same case.” Parker, 462 F.3d at 277. The record establishes District Court properly

evaluated the § 3553(a) factors and “reasonably applied” those factors to the

“circumstances of [the] case.” Id. at 274. The District Court also reduced the sentence in

order to lessen the disparity between Ramsey and his co-defendants.

       Ramsey also argues that his sentence is unreasonable because the District Court

failed to take into consideration his low likelihood of recidivism. This argument fails

because Ramsey’s Criminal History Category of I already takes a low rate of recidivism

into account. See U.S.S.G. Ch. 4, Pt. A, intro. comment (explaining that the Guidelines

take into account the likelihood of recidivism in the computation of the Criminal History

Category). Thus, Ramsey’s argument that his sentence was unreasonable fails on all

accounts.

       Finally, Ramsey challenges the entirety of his conviction based on the claim that

the District Court improperly used an Allen charge in its supplemental instructions.

Ramsey argues that the District Court’s supplemental jury instruction was improper

because it commented on the quality of the government’s evidence. Ramsey points to a

specific passage in which the Court stated that “there appears to be no reason to believe

that the case could ever be submitted to 12 people more conscientious, more impartial, or

more competent to decide it, or that more or clearer evidence could be produced.”

Ramsey argues that, because he did not present any evidence in his defense, this language

                                             6
comments on the quality of the government’s evidence. Ramsey provides no legal

support for his position. From an examination of the instruction in its entirety, it is clear

that District Court did not comment on the quality of the evidence presented and that the

instruction was entirely void of coercive language. Also, the instruction mirrored the

language that this Court recommended in United States v. Fioravanti, 412 F.2d 407, 419

(3d Cir. 1969). Therefore, Ramsey’s argument that the instruction was improper fails.

                                             III.

       For the foregoing reasons, we will affirm Ramsey’s conviction and the sentence

imposed in the Judgment and Commitment Order of the District Court.




                                              7